Citation Nr: 0326955	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  96-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected eczematous dermatitis, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to service connection for a diabetic 
condition, claimed as secondary to the service-connected 
eczematous dermatitis.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from January 1960 to 
September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(the RO) in which the RO denied entitlement to the benefit 
sought on appeal.  

In the January 1995 rating decision the RO also denied 
entitlement to service connection for a diabetic condition, 
claimed to be secondary to the veteran's service-connected 
eczematous dermatitis.  The veteran included that issue in 
his January 1996 notice of disagreement, but the RO did not 
include that issue in the February 1996 statement of the case 
(SOC), nor has the matter subsequently been the subject of a 
SOC.  That issue is, therefore, being remanded to the RO for 
the issuance of a SOC and to give the veteran the opportunity 
to submit a substantive appeal.  See Manlincon v. West, 12 
Vet. App. 238 (1999).


REMAND

For the reasons expressed immediately below, the Board 
believes that a remand is necessary.

Change in skin regulations

Subsequent to the initiation of the veteran's claim, of 
entitlement to an increased disability rating for eczematous 
dermatitis the regulations pertaining to the evaluation of 
skin disorders were revised.  See 67 Fed. Reg. 49,590 (July 
31, 2002) [codified at 38 C.F.R. § 4.118 (2003); effective 
August 30, 2002].  Because the veteran's appeal was initiated 
prior to the change in the regulations, he is entitled to the 
application of the revised version effective with the date of 
the change in the regulation, if more favorable to him.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-00.

According to the revised rating criteria, Diagnostic Code 
7806 [dermatitis or eczema] provides a 60 percent rating if 
more than 40 percent of the entire body or more than 
40 percent of exposed areas are affected, or if constant or 
near-constant systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) has been required during the 
past 12-month period.  A 30 percent rating applies if 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or if systemic therapy (such as 
corticosteroids or other immunosuppressive drugs) has been 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
rating is applicable if at least five percent, but less than 
20 percent, of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas are affected, or if 
intermittent systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118 (2003).  

Although the RO provided the revised regulation to the 
veteran in a May 2003 supplemental statement of the case, the 
veteran has not been afforded a VA medical examination to 
evaluate the extent of his skin disorder according to the 
criteria included in the revised regulation.  The Board 
finds, therefore, that remand of the case is required in 
order to afford the veteran a current examination (the most 
recent having been conducted in January 1997) that documents 
the extent of the veteran's skin disorder.

The VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001)] was 
enacted. The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. In this case, the VCAA is accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In an April 2001 notice the RO informed the veteran of the 
evidence needed to substantiate his claim, and the relative 
responsibilities of the veteran and VA in developing that 
evidence, all in conformity with the provisions of the VCAA  
See 38 U.S.C.A. § 5103 (West 2002).  The April 2001 notice 
also informed the veteran, however, that the necessary 
information and/or evidence should be submitted within 
30 days of the notice.  In a decision issued on September 22, 
2003, the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

Because this case is being otherwise remanded for additional 
development, the RO should take this opportunity to inform 
the veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Manlincon

As noted in the introduction, the veteran has raised an 
additional issue, entitlement to service connection for 
diabetes, which must be addressed by the RO on the form of a 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) [where a 
notice of disagreement is filed, but a SOC has not been 
issued, the Board must remand the claim to the RO to direct 
that a SOC be issued].

Accordingly, the case is being remanded to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations and VA 
directives is completed.  

2.  VBA should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any skin 
disorder since June 1994.  After securing 
any necessary release from the veteran, 
the RO should obtain copies of any such 
records that are not in file.  If the RO 
is not able to obtain any identified 
records, the claims file should be 
documented to that effect and the veteran 
so informed.

3.  The veteran should then be afforded a 
VA dermatology examination to determine 
the severity of his skin disorder, with 
consideration be given both the former 
and current schedular criteria.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a higher rating for 
eczematous dermatitis.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

5.  After undertaking any development 
deemed appropriate on the issue of 
entitlement to service connection for a 
diabetic condition, claimed to be 
secondary to the service-connected 
eczematous dermatitis, the RO should re-
adjudicate that issue.  If entitlement 
remains denied, the veteran and his 
representative should be provided a 
(supplemental) statement of the case 
pertaining to that issue and be given the 
opportunity to submit a substantive 
appeal.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the VBA.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
VBA to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

